United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-19761 OP-TECH Environmental Services, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 91-1528142 (I.R.S. EmployerIdentification No.) 1 Adler Drive, E Syracuse, NY 13057 (Address of principal executive offices)(Zip Code) (315) 437-2065 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X or No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large Accelerated filer Accelerated filer Non-accelerated filer Small Reporting Company ­­X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files Yes X or No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes or No _X_ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date (May 14, 2010)11,940,372 OP-TECH Environmental Services, Inc. and Wholly-Owned Subsidiaries INDEX PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets -March 31, 2010 (Unaudited) and December 31, 2009 (Audited) 3 Consolidated Statements of Operations -Three months ended March 31, 2010 and March 31, 2009 (Unaudited) 4 Consolidated Statements of Cash Flows -Three months ended March 31, 2010 and March 30, 2009 (Unaudited) 5 Notes to Consolidated Financial Statements Unaudited) 6-7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8-10 Item 3. Quantitative and Qualitative Disclosure About Market Risk 11 Item 4/4T. Controls and Procedures 12 PART II. OTHER INFORMATION 13 SIGNATURES 14 1 PART I - FINANCIAL INFORMATION SPECIAL NOTICE REGARDING FORWARD-LOOKING STATEMENTS The Company is including the following cautionary statement in this Form 10-Q to make applicable and take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statement made by, or on behalf of, the Company.This 10-Q, press releases issued by the Company, and certain information provided periodically in writing and orally by the Company’s designated officers and agents contain statements which constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.The words “expect”, “believe”, “goal”, “plan”, “intend”, “estimate”, and similar expressions and variations thereof used are intended to specifically identify forward-looking statements. Where any such forward-looking statement includes a statement of the assumptions or basis underlying such forward-looking statement, the Company cautions that assumed facts or basis almost always vary from actual results, and the differences between assumed facts or basis and actual results can be material, depending on the circumstances.Where, in any forward-looking statement, the Company, or its management, expresses an expectation or belief as to future results, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will result or be achieved or accomplished 2 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS Current Assets: Cash $ $ Accounts receivable (net of allowance for doubtful accounts of approximately $718,000 in 2010 and $625,000 in 2009, respectively) Costs on uncompleted projects applicable to future billings Inventory Current portion of deferred tax asset Prepaid expenses and other current assets, net Total Current Assets Property and equipment, net Deferred tax asset Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Outstanding checks in excess of bank balance Billings in excess of costs and estimated profit on uncompleted projects Accrued expenses and other current liabilities Note payable to bank under line of credit Obligation under interest rate swap agreement Current portion of long-term debt Total Current Liabilities Total Liabilities Shareholders' Equity: Common stock, par value $.01 per share; authorized 20,000,000 shares; 11,940,372 shares issued and outstanding as of March 31, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED March 31, March 31, Project revenue $ $ Project costs Gross margin Operating expenses: Payroll expense and related payroll taxes and benefits Office Expense Occupancy Business Insurance Professional Services Equipment Expenses, net of usage credit Other expenses Operating income (loss) ) Other income and (expense): Interest expense ) ) Other, net ) ) Net income (loss) before income taxes ) Income tax benefit (expense) ) Net income (loss) $ $ ) Earnings per common share: Basic $ $ ) Diluted $ $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED March 31, March 31, Operating activities: Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Bad debt expense Depreciation and amortization Gain of sale of equipment ) - Expense (benefit) from deferred income taxes ) (Increase) decrease in operating assets and increase (decrease) in operating liabilities: Accounts receivable ) Costs on uncompleted projects applicable to future billings ) Billings and estimated profit in excess of costs on uncompleted contracts ) ) Prepaid expenses, inventory and other assets Accounts payable and accrued expenses ) Net cash provided by operating activities Investing activities: Proceeds from the sale of equipment - Purchase of property and equipment ) ) Net cash used in investing activities ) ) Financing activities: Decrease in outstanding checks in excess of bank balance ) ) Proceeds from note payable to bank and current and long-term borrowings, net of financing costs Principal payments on current and long-term borrowings ) ) Net cash used in financing activities ) ) Decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 8-03 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, quarterly results include all adjustments (consisting of only normal recurring adjustments) that the Company considers necessary for a fair presentation of such information for interim periods. The unaudited financial statements include the accounts of the Company and its two wholly-owned subsidiaries; OP-TECH Environmental Services, Ltd, an inactive Canadian company, and OP-TECH AVIX, Inc.All material intercompany transactions and balances have been eliminated in consolidation. The balance sheet at December 31, 2009 has been derived from the audited balance sheet included in the Company’s annual report on Form 10-K for the year ended December 31, 2009. 2. Comprehensive Income (Loss) The components of comprehensive income (loss) were as follows: March 31, 2010 March 31, 2009 Net income (loss) $ $ ) Other comprehensive income (loss): Change in fair value of cash flow hedge from interest rate swap agreement, net of income tax (expense) benefit of $(1,500) in 2010 and $(2,100) in 2009. Comprehensive income (loss) $ $ ) 3. Revenue Recognition The timing of revenues is dependent on the Company's backlog, contract awards, and the performance requirements of each contract.The Company's revenues are also affected by the timing of its clients planned remediation work as well as the timing of unplanned emergency spills.Historically, planned remediation work generally increases during the third and fourth quarters.Although the Company believes that the historical trend in quarterly revenues for the third and fourth quarters of each year are generally higher than the first and second quarters, there can be no assurance that this will occur in future periods.Revenues during the first quarter of 2010 were unusually high due to backlog carried over from jobs delayed from 2009 and is not reflective of normal seasonal trends.Accordingly, quarterly or other interim results should not be considered indicative of results to be expected for any quarter or for the full year. 6 4. Related Party Transactions The Company purchases subcontract labor services from St. Lawrence Industrial Services, Inc., which is owned by a director of the Company.The costs for these services amounted to approximately $574,000 and $305,000 for the three months ended March 31, 2010 and 2009, respectively.Amounts owed to St. Lawrence Industrial Services, Inc. which are included in Accrued Expenses were approximately $357,000 and $17,000 at March 31, 2010 and 2009, respectively. 5.Earnings per Share Basic earnings per share are computed by dividing net income by the weighted average shares outstanding.Diluted earnings per share includes the potentially dilutive effect of common stock equivalents, which include outstanding options under the Company’s Stock Option Plan and warrants that were issued to a financial advisor in May 2002 to purchase 480,000 shares of common stock at $0.066 per share.These expired in May 2010, however, during May 2010,were extended to May 2011. 6. Reclassifications Certain reclassifications have been made to the March 31, 2009 financial statements to conform with the 2010 presentation. 7.Going Concern At March 31, 2010, the Company has negative working capital with current liabilities exceeding current assets by $2,297,241.The bank agreement expires August 31, 2010, requires that the Company seek replacement financing by that date, and requires an equity infusion of $500,000 by July 31, 2010.As a result, the Company has substantial doubt about its ability to continue as a going concern due to the working capital deficit and changes in the bank financing agreement. The Company has made significant workforce reductions and has reduced variable monthly operating expenses.The Company realized a large increase in revenue in the first quarter and exceeded net income plan significantly.The Company continues to maintain a significant project backlog, and based on the revisions to their business plan, they believe they will be able to continue to operate profitably.The Company believes they can seek replacement financing and will be able to classify the line of credit balance as long-term to significantly enhance working capital.Therefore, the Company has accounted for the financial statements assuming that they will continue as a going concern. 7 PART I – FINANCIAL INFORMATION Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. LIQUIDITY AND CAPITAL RESOURCES At March 31, 2010, the Company had cash of $9,800 compared to $26,845 at December 31, 2009.The Company voluntarily applies all available cash in the Company’s operating account to pay down the Company’s note payable to bank under the line of credit. At March 31, 2010, the Company had working capital of $(2,297,241) compared to $(2,580,894) at December 31, 2009, with a current ratio of .88 to 1 at March 31, 2010 and .84 to 1 at December 31, 2009.The increase in the current ratio is related to the increase in accounts receivable and costs on uncompleted projects applicable to future billings, due to the increase in project revenue in the first quarter. For the three months ended March 31, 2010, the Company’s net cash provided by operations was $494,075 compared to net cash provided by operations of $929,956 during the three months ended March 31, 2009.The cash provided by operations for the three months ended March 31, 2010 was primarily a result of an increase in accounts payable partially offset by a increase in accounts receivable. The Company’s net cash used in investing activities of $30,005 during the first three months of the year was attributable to the purchase of two pieces of field equipment. The Company’s net cash used in financing activities was $481,115, which was primarily due to the reduction of outstanding checks in excess of bank balance and the payments of the Company’s long-term debt. As of March 31, 2010, the Company has a loan agreement that provides for borrowings up to $6,500,000 on a revolving basis, collateralized by all accounts receivable, inventory and equipment now owned or acquired later.The loan is payable on August 31, 2010, bears interest at a LIBOR plus 7%, is subject to certain restrictive financial covenants, and is subject to default if there is a material adverse change in the financial or economic condition of the Company.The agreement requires the Company to seek replacement financing and to obtain $500,000 in equity infusions by July 31, 2010.The bank agreement in place at March 31, 2010 was executed on March 29, 2010 and includes a $120,000 fee which is be amortized over the life of the agreement.As of March 31, 2010, borrowings against the revolving loan aggregated $5,873,611. The loss of the availability of this line of credit after August 31, 2010 could have an adverse effect on the Company if alternate financing sources are not available. During the first quarter of 2010, all principal payments on the Company’s debt were made within payment terms.The Company has chosen to show the long-term debt as current based on the revised expiration date with the lender and the requirement to seek replacement financing.The Company was in compliance the financial covenants in its financing agreement. The Company expects, based on its operating results and the continued availability of its line of credit, that it will be able to meet obligations as they come due. 8 RESULTS OF OPERATIONS PROJECT REVENUE The Company's project revenue for the first quarter of 2010 increased 142% to $13,846,687 from $5,730,578 for the first quarter of 2009. When comparing the first three months of 2010 to the same period in 2009, the increase in project revenue is due primarily to completion of several large projects underway from 2009 and project backlog carried over from 2009. PROJECT COSTS AND GROSS MARGIN Project costs for the first quarter of 2010 increased 185% to $11,551,838 from $4,053,767 for the same period in 2009.Project costs as a percentage of revenues were 83% and 71% for the three months ended March 31, 2010 and 2009, respectively.Gross margin as a percentage of revenue for the first quarter of 2010 decreased to 17% from 29% for the same period in 2009. Project costs increased primarily as a result of the increase in project revenue.The decrease in the gross margin percentage was a result of the competitive nature of the business when the projects were bid in 2009, and the mix of larger projects with lower gross margin including the increase in project revenue related to the New York Department of Environmental Conservation contract. OPERATING EXPENSES Operating expenses for the quarter ended March 31, 2010 decreased 8% to $2,066,541 from $2,247,785 for the same period in 2009. Operating expenses as a percentage of revenues decreased to 15% for the quarter ended March 31, 2010 from 39% in the same period in 2009. When comparing the first quarter of 2010 to 2009, the decrease in operating expenses is due to several items: · Payroll expense and related payroll taxes and benefits decreased 10% to $1,082,581 from $1,200,146 in 2009.The decrease is directly related to a reduction in headcount related to cost reductions implemented in the second half of 2009 and through the first quarter of 2010. · Office expense increased 22% to $232,515 from $189,889 in 2009.The increase is attributed to increased office and shop supplies expense due to the increase in project volume. · Other expense decreased 36% to $113,478 from $177,292 due to the decrease in bad debt expense for the quarter. INTEREST EXPENSE Interest expense for the three months ended March 31, 2010 increased 12% to $87,243 from $78,076 for the same period in 2009.This increase is due to an increase in interest rates paid on the Company’s floating-rate debt. 9 NET INCOME (LOSS) BEFORE INCOME TAXES Due to the factors discussed above, net income (loss) before income taxes amounted to $154,215 for the three months ended March 31, 2010 compared to net loss before income taxes of $(645,445) for the same period in 2009.Primarily, this change is due to increased revenues and deceased operating expenses during 2010, offset by the increased project costs. INCOME TAX EXPENSE (BENEFIT) The Company recorded income tax expense of $62,000 for the quarter ended March 31, 2010 compared to an income tax benefit of $252,000 for the same quarter in 2009.The change is due to net income during 2010 compared to a loss in 2009. NET INCOME (LOSS) Net income (loss) for the quarters ended March 31, 2010 and 2009 was $92,215, or $.01 per share basic and diluted, and $(393,445), or $(.03) per share basic and diluted, respectively. 10 CRITICAL ACCOUNTING POLICIES AND ESTIMATES Management has identified the following critical accounting policies that affect the Company's more significant judgments and estimates used in the preparation of the Company's consolidated financial statements.The preparation of the Company's financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company's management to make estimates and judgments that affect the reported amounts of assets and liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities.On an on-going basis, management evaluates those estimates, including those related to assets held for sale, revenue recognition, issuance of stock options and related compensation expense, valuation allowances on deferred tax assets, allowance for doubtful accounts and contingencies and litigation. The Company states these accounting policies in the notes to the consolidated financial statements and in relevant sections in this discussion and analysis. These estimates are based on the information that is currently available to the Company and on various other assumptions that management believes to be reasonable under the circumstances.Actual results could vary from those estimates. The Company believes that the following critical accounting policies affect significant judgments and estimates used in the preparation of its consolidated financial statements: · Contracts are predominately short-term in nature (less than six months) and revenue is recognized as costs are incurred and billed.Revenues recognized in excess of amounts billed are recorded as an asset.In the event interim billings exceed costs and estimated profit, the net amount of deferred revenue is shown as a current liability.Estimated losses are recorded in full when identified. · The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments, which results in bad debt expense.Management determines the adequacy of this allowance by continually evaluating individual customer receivables, considering the customer's financial condition, credit history and current economic conditions.If the financial condition of customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. · The Company maintains a valuation allowance for deferred tax assets to reduce these assets to their realizable amounts.Recognition of these amounts and the adjustment of the corresponding allowance is dependent on the generation of taxable income in current and future years.As circumstances change with respect to management’s expectations of future taxable income, the valuation allowance is adjusted. Item 3. Quantitative and Qualitative Disclosure About Market Risk. Not applicable 11 Item 4/4T. – Controls and Procedures (a) Disclosure Controls and Procedures. As of the end of the period covering this Form 10-Q, we evaluated the effectiveness of the design and operation of our “disclosure controls and procedures”. OP-TECH conducted this evaluation under the supervision and with the participation of management, including our Chief Executive Officer and Chief Financial Officer. (i) Definition of Disclosure Controls and Procedures. Disclosure controls and procedures are controls and other procedures that are designed with the objective of ensuring that information required to be disclosed in our periodic reports filed under the Exchange Act, such as this report, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. As defined by the SEC, such disclosure controls and procedures are also designed with the objective of ensuring that such information is accumulated and communicated to our management, including the Chief Executive Officer and Chief Financial Officer, in such a manner as to allow timely disclosure decisions. (ii) Limitations on the Effectiveness of Disclosure Controls and Procedures and Internal Controls. OP-TECH recognizes that a system of disclosure controls and procedures (as well as a system of internal controls), no matter how well conceived and operated, cannot provide absolute assurance that the objectives of the system are met. Further, the design of such a system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of a simple error or mistake. Additionally, controls can be circumvented in a number of ways. Because of the inherent limitations in a cost-effective control system, system failures may occur and not be detected. However, the Chief Executive Officer and Chief Financial Officer believe that our system of disclosure controls and procedures provides reasonable assurance of achieving their objectives. (iii) Conclusions with Respect to Our Evaluation of Disclosure Controls and Procedures. Our Chief Executive Officer and Chief Financial Officer have concluded, based on the evaluation of these controls and procedures, that our disclosure controls and procedures are not effective in timely alerting them to material information relating to OP-TECH required to be included in OP-TECH’s periodic SEC filings. During the preparation of our annual report, we concluded that we did not maintain effective controls over reconciliation of costs and standard gross margins on uncompleted projects.Specifically, several in-process projects had unearned revenue recorded in excess of the actual expected.We did not maintain effective controls over the evaluation of the valuation of accounts receivable.Specifically, an agreement with a customer was not properly accounted for and accounts receivable was overstated. As a result of these control deficiencies uncovered in the year-end reporting process, the Company restated quarterly results for the periods ending June 30, 2009 and September 30, 2009. We are reviewing our disclosure controls and procedures to determine the best steps for the Company to take to make the disclosure controls and procedures effective. 12 (b) Changes in Internal Controls. Although the Company enacted no changes to internal controls over financial reporting during the first quarter of 2010, it enacted such changes prior to the filing of this report based on a material weakness identified for the year ended December 31, 2009 regarding unearned revenue and financial reporting. One change made after March 31, 2010, but prior to the filing of this report, is that the unearned revenue review process now includes a more in-depth cost and standard gross margin analysis, review with field personnel, and a comparison to subsequent billing by job. Additionally, financial reporting controls have been enhanced to include an in-depth review of collectability by customer with collection and sales personnel to ensure any customer agreements made have been properly disclosed. PART II - OTHER INFORMATION Item 1.Legal Proceedings. The Company received a $155,000 payment from a customer who subsequently filed bankruptcy.The customer is seeking repayment claiming the payment was made during the 90 days prior to filing bankruptcy as a preferential payment.The Company maintains the payment was received in the ordinary course of business and it should not be consider a preference item.Accordingly, the Company has not recorded a liability for this matter at March 31, 2010. Item 1A. Risk Factors. No material changes Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None Item 3.Defaults Upon Senior Securities. None Item 4.Submission of Matters to a Vote of Security Holders. None Item 5.Other Information. None Item 6. Exhibits. Exhibit 31.1 Certification of Chief Executive Officer Exhibit 31.2 Certification of Chief Financial Officer and Acting Principal Accounting Officer Exhibit 32.1 Section 1350 Certification of Chief Executive Officer Exhibit 32.2 Section 1350 Certification of Chief Financial Officer and Acting Principal Accounting Officer 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OP-TECH Environmental Services, Inc. (Registrant) Date: May 24, 2010 /s/ Charles B. Morgan Charles B. Morgan Chief Executive Officer /s/ Jon S. Verbeck Jon S. Verbeck Chief Financial Officer and Treasurer
